SENTENCIA
Acude ante nos el Procurador General y solicita que re-voquemos el dictamen, mediante el cual el foro de instan-cia se declaró sin jurisdicción para entender en la vista preliminar en alzada en el caso de marras, porque el expe-diente no contenía las denuncias correspondientes a los de-litos ante su consideración.
*88Examinada la sentencia aludida, así como los plantea-mientos de las partes, y a la luz del derecho aplicable, se confirma la decisión.
Considerando que el dictamen recurrido no adjudicó en los méritos la cuestión de si existía o no causa probable para acusar, el Ministerio Público no está impedido de pre-sentar una nueva solicitud de vista preliminar en alzada que incluya las denuncias correspondientes.
Así lo pronunció y manda el Tribunal y certifica el Señor Secretario General. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y de conformidad, a la cual se unieron el Juez Presidente Señor Andréu Gar-cía y el Juez Asociado Señor Alonso Alonso. Los Jueces Aso-ciados Señores Negrón García y Rebollo López emitieron sendas opiniones disidentes. El Juez Asociado Señor Fus-ter Berlingeri no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General